                          Case 9:19-cv-00166-DLC Document 7 Filed 08/03/20 Page 1 of 2



MARK STEGER SMITH                                               Timothy Bechtold
Assistant U.S. Attorney                                         Bechtold Law Firm, PLLC
U.S. Attorney=s Office                                          P.O. Box 7051
2601 2nd Ave. North, Suite 3200                                 Missoula, Montana 59807
Billings, MT 59101                                              Phone: (406) 721-1435
Phone: (406) 247- 4667                                          Email: tim@bechtoldlaw.net
FAX: (406) 657- 6058                                            ATTORNEY FOR PLAINTIFF
Email: mark.smith3@usdoj.gov

JOHN M. NEWMAN
Assistant U.S. Attorney
U.S. Attorney=s Office
P.O. Box 8329
Missoula, MT 59807
105 E. Pine, 2nd Floor
Missoula, MT 59802
Phone: (406) 829-3336
FAX: (406) 542-1476
Email: john.newman@usdoj.gov

ATTORNEYS FOR DEFENDANT
UNITED STATES OF AMERICA

                                            IN THE UNITED STATES DISTRICT COURT
                                                FOR THE DISTRICT OF MONTANA
                                                     MISSOULA DIVISION


   BUFFALO FIELD CAMPAIGN,

                                   Plaintiff,                   CV 19-166-M-DLC
                vs.

   UNITED STATES DEPARTMENT                                     AMENDED JOINT STATUS
   OF THE INTERIOR, NATIONAL                                    REPORT
   PARK SERVICE,

                                   Defendant.
t:\civil\2019v00172\amended status report.docx              1
                          Case 9:19-cv-00166-DLC Document 7 Filed 08/03/20 Page 2 of 2




        The Parties, by and through the undersigned counsel of record, hereby jointly

file the following status report.

        1. The parties are engaged in ongoing rolling monthly production as

                 contemplated in the Court’s order of December 12, 2019 (Doc. 5, paragraph

                 a).

        2. The parties anticipate such production will continue through at least

                 November, 2020.

        3. After completion of rolling production the parties will endeavor to

                 cooperatively resolve any production disputes and any claims for attorneys’

                 fees and costs, as contemplated in the Court’s December 12, 2019 order

                 (Doc. 5, paragraph b).

        4. The parties will file a stipulation for dismissal or a joint status report no later

                 than January 15, 2021.

                 DATED this 3rd day of August, 2020.

                                                    KURT G. ALME
                                                    United States Attorney

                                                    /s/ MARK STEGER SMITH
                                                    Assistant U.S. Attorney
                                                    Attorney for Defendant

                                                    /s/ TIMOTHY BECHTOLD
                                                    Attorney for Plaintiff
t:\civil\2019v00172\amended status report.docx        2
